DETAILED ACTION
This action is a response to communication filed September 14th, 2022.
Claims 1-5, 7-12, and 14-19 are pending in this application.  Claims 1-5, 8-12, and 15-19 are currently amended.  And claims 6, 13, and 20 are currently canceled.
The present application claims priority to provisional application no. 63/014,638 filed on April 23rd, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parla et al (U.S. Patent Application Publication no. 2018/0309658, hereinafter Parla) in view of Lapidous et al (U.S. Patent Application Publication no. 2019/0173849, hereinafter Lapidous).

With respect to claims 1, 8, and 15, Parla discloses a method, apparatus, and non-transitory computer readable storage medium comprising 
receiving a data request from a client device to retrieve data from one or more servers (paragraph [0016], lines 8-13, request to resolve a domain name); 
identifying from the data request one or more of a domain name and an IP address associated with the one or more servers (paragraph [0015], lines 1-5); 
receiving the IP address and the corresponding domain name (paragraph [0020], lines 6-14);
determining whether the data will be routed through a VPN server or through the local proxy non-VPN server route among the one or more servers based on a comparison of one or more of the domain name and the IP address with a list stored in a VPN client application memory associated with the VPN server (paragraph [0017], conditions that define which domain names are to be included/excluded from the VPN tunnel); and 
routing the data outside the VPN server through the local proxy based on results of the comparison (paragraph [0026], access the resolved network address outside of the VPN tunnel).
But does not disclose forwarding a domain name service (DNS) request on a non-VPN server route for resolution by a DNS server through a local proxy of a VPN client operating on the client device;.
However, Lapidous discloses forwarding a domain name service (DNS) request on a non-VPN server route (paragraph [0038], lines 6-13) for resolution by a DNS server through a local proxy of a VPN client operating on the client device (paragraph [0039], local proxy server 240; paragraph [0041]);
Routing the data outside the VPN server through the local proxy based on the results of the comparison (paragraph [0041], instead of sending it through a VPN server), wherein the DNS request comprises a domain name that is on the list stored by the VPN client of the client device as a non-VPN server domain name (paragraph [0068], lines 1-9, pre-defined list).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the dynamic split-tunneling of Parla with the local interception of traffic to a remote forward proxy of Lapidous.  The motivation to combine being to improve the routing of VPN traffic.  The routing of VPN traffic being improved by determining routing choices based on a user agent string and routing through a VPN or bypassing the VPN (Lapidous: abstract)

With respect to claims 2, 9, and 16, the combination of Parla and Lapidous discloses the method of claims 1, 8, and 15, Parla further discloses
storing the IP address, the domain name corresponding to the IP address, and a VPN or non-VPN server data routing designation, indicating whether to route the data through the VPN server or outside the VPN server, in the VPN client application memory (paragraph [0015], routing table filters to exclude or (include) the associated IP address(es)).

With respect to claims 3, 10, and 17, the combination of Parla and Lapidous discloses the method of claims 1, 8, and 15, Parla further discloses
wherein the list comprises one or more of an IP address deny list blocking certain IP addresses from using the VPN server to route the data and an IP address allow list permitting certain IP addresses to use the VPN server to route the data (paragraph [0015], routing table filters to exclude or (include) the associated IP address(es)).

With respect to claims 4, 11, and 18, the combination of Parla and Lapidous discloses the method of claims 1, 8, and 15, Parla further discloses
wherein the list comprises one or more of a domain name deny list blocking certain domain names from using the VPN server to route the data and a domain name allow list permitting certain domain names to use the VPN server to route the data (paragraph [0015], routing table filters to exclude or (include) the associated IP address(es)).

With respect to claims 5, 12, and 19, the combination of Parla and Lapidous discloses the method of claims 2, 9, and 16, Parla further discloses
Responsive to the DNS request being routed via the non-VPN serve route, forwarding the IP address, via the non-VPN server route (paragraph [0041], lines 1-6); and 
routing future requests associated with the client device identifying the IP address via the non-VPN server route (paragraph [0041], lines 6-13).

With respect to claims 7 and 14, the combination of Parla and Lapidous discloses the method of claims 1 and 9, Parla further discloses wherein the data request is initiated from a client device application seeking streaming media content data (paragraph [0057], lines 7-11).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bosch		Pat. Pub.	2021/0273913
Leung		Patent no.	7,036,143
Dispensa	Pat. Pub.	2006/0031407
Yang		Pat. Pub.	2022/0228498
Larson		Pat. Pub.	2016/0294793
Matthews	Patent no.	10,601,779
Hoche-Mong	Patent no.	8,156,199
Chand		Pat. Pub.	2022/0086121
Chand		Patent no.	11,190,480
Savarese	Pat. Pub.	2021/0320871

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12/10/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457